ACCEPTED
                                                                                                  14-15-00860-CV
                                                                                  FOURTEENTH COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                            12/28/2015 5:02:14 PM
                                                                                            CHRISTOPHER PRINE
                                                                                                           CLERK

                                  NO. 14-15-00860-CV
                             In the Court of Appeals for the                 FILED IN
                              Fourteenth District of Texas            14th COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                                                      12/28/2015 5:02:14 PM
             W.A. "ANDY" MEYERS, INDIVIDUALLY                      ANDCHRISTOPHER
                                                                       IN HISClerk A. PRINE
            CAPACITY AS FORT BEND COUNTY COMMISSIONER,
                                                                  Appellant,
                                             vs.
       JDC/FIRETHORNE, LTD., A TEXAS LIMITED PARTNERSHIP,
                                                                  Appellee.


                         On Appeal from Cause No. 15-DCV-221725
                In the 268th Judicial District Court of Fort Bend County, Texas
                                  ______________________

                 UNOPPOSED MOTION FOR EXTENSION OF
                TIME TO FILE REPLY BRIEF OF APPELLANT

TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

        Pursuant to Rules 10.5(b) and 38.6(d) of the Texas Rules of Appellate

Procedure, Appellant W. A. "Andy" Meyers, in his capacity as Fort Bend County

Commissioner, files this unopposed motion requesting that the deadline for filing

the Reply Brief of Appellant be extended thirteen days, to Tuesday,

January 12, 2016. In support thereof, Appellant respectfully shows the Court the

following:




HOU:3620903.1
        1.      The Reply Brief of Appellant is currently due to be filed with the

Court on Wednesday, December 30, 2015. This is the first request for an extension

of the deadline for the filing of that brief.

        2.      Appellant requests that the deadline for the filing of the reply brief be

extended thirteen days, to January 12, 2016.

        3.      Since the filing of the Brief of Appellee, it has been necessary for

Appellant's counsel to devote attention to a number of other representations,

slowing the work on the reply brief.                In particular, the counsel primarily

responsible for the drafting of the reply brief also has been working on another

brief in Appeal No. 04-15-00074-CV pending before the Fourth Court of Appeals.

The deadline for the filing of that brief originally was December 21, 2015, and has

recently been extended to January 5, 2016. As a result of these commitments, as

well as the intervening holiday, counsel will not be able to complete the

preparation of and file the reply brief in this proceeding by December 30, 2015.

        4.      As this appeal is already at issue, the requested extension of the

deadline for the filing of the reply brief will not meaningfully delay the submission

and disposition of the appeal.

        5.      This extension is not sought for purposes of delay, but so that justice

may be done. Granting the requested extension will ensure that the factual and




                                                2
HOU:3620903.1
legal issues underlying this appeal are well briefed without creating an excessive

delay in the submission of the case.

        6.      The undersigned counsel has conferred with counsel for Appellee

regarding this motion. Counsel confirmed that the Appellee is not opposed to the

relief being sought.

        Accordingly, W. A. "Andy" Meyers, in his capacity as Fort Bend County

Commissioner, respectfully prays that the Court grant this motion, extend the

deadline for the filing of the Reply Brief of Appellant to January 12, 2016, and

grant him such other and further relief to which he may be justly entitled.




                                          3
HOU:3620903.1
Respectfully submitted,

By: /s/ J. Mark Breeding
    J. Mark Breeding                    Roy L. Cordes, Jr.
    State Bar No. 02942500              State Bar No. 04821000
    Frederick D. Junkin                 Fort Bend County Attorney
    State Bar No. 11058030              Marcus D. Spencer
    Andrews Kurth LLP                   First Assistant County Attorney
    600 Travis, Suite 4200              State Bar No. 24033091
    Houston, Texas 77002                Salvatore P. LoPiccolo, II
    (713) 220-4200                      Assistant County Attorney
    (713) 220-4285 (Fax)                State Bar No. 12571000
    markbreeding@andrewskurth.com       Randall W. Morse
    fredjunkin@andrewskurth.com         First Assistant County Attorney
                                        State Bar No. 14549700
                                        William H. Vidor
                                        Assistant County Attorney
                                        State Bar No. 20579200
                                        401 Jackson Street, 3rd Floor
                                        Richmond, Texas 77469
                                        (281) 341-4555
                                        (281) 341-4557 (Fax)
                                        Roy.Cordes@fortbendcountytx.gov
                                        Marcus.Spencer@fortbendcountytx.gov
                                        Sal.LoPiccolo@fortbendcountytx.gov
                                        Randy.Morse@fortbendcountytx.gov
                                        Bill.Vidor@fortbendcountytx.gov

             ATTORNEYS FOR APPELLANT W. A. "ANDY" MEYERS,
          IN HIS CAPACITY AS FORT BEND COUNTY COMMISSIONER




                                    4
HOU:3620903.1
                      CERTIFICATE OF CONFERENCE
      I hereby certify that I have conferred with counsel for the Appellee regarding
this motion. Counsel confirmed that the Appellee is not opposed to the relief being
sought.

                                /s/ J. Mark Breeding
                               J. Mark Breeding


                         CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing Unopposed
Motion for Extension of Time to File Reply Brief of Appellant was forwarded to
all counsel of record by electronic service on this 28th day of December, 2015.

                                     /s/ J. Mark Breeding
                                    J. Mark Breeding

                                 SERVICE LIST

H. Dixon Montague
Don C. Griffin
Vinson & Elkins, LLP
1001 Fannin Street, Suite 2500
Houston, Texas 77002-6760
dmontague@velaw.com
dgriffin@velaw.com




                                         5
HOU:3620903.1